Citation Nr: 0403447	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-19 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim for paranoid 
schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder



INTRODUCTION

The veteran had active service from January 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In his June 2003 substantive appeal, the veteran requested a 
Central Office Board hearing.  A September 2003 Board letter 
informed the veteran the hearing was scheduled for January 
26, 2004, at 1:00 p.m.  There is no record of the letter 
having been returned as undelivered.  The veteran failed to 
show for his hearing as scheduled.  The case is now before 
the Board for appellate review.


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied by final 
Board decision of October 1991.  It was held that the veteran 
was treated for a personality disorder in service which was 
not a disease or injury for which service connection could be 
granted.  It was further held that schizophrenia was first 
clinically established years after service.  This Board 
decision was upheld by the then United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims), in February 1993.

2.  A November 1993 rating decision found new and material 
evidence sufficient to reopen a previously denied claim for 
paranoid schizophrenia was not received.  The veteran was 
notified and did not timely disagree therewith.

3.  There is no record of a timely notice of disagreement or 
other appeal action as concerns the November 1993 rating 
decision.

4.  The November 1993 rating decision is the last final 
decision on any basis.

5.  Evidence submitted since the November 1993 rating 
decision, when considered either alone or in connection with 
the other evidence of record assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for paranoid schizophrenia.


CONCLUSION OF LAW

The unappealed November 1993 rating decision is final.  New 
and material evidence to reopen a claim for entitlement to 
service connection for paranoid schizophrenia has not been 
received.  38 U.S.C.A. §§ 7104(b), 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this appeal, the application to reopen was 
received in April 2001.  A duty to assist letter was sent, 
without specific reference to the VCAA.  Some development was 
undertaken, and adjudication was performed.  Subsequently 
there was specific notice of the existence of the VCAA.  
Thus, while there was some development prior to adjudication, 
VCAA notice was after initial adjudication.  The Court 
decision did not contain a remedy under such facts, and there 
appears to be no efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with to the extent possible.  There 
is no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

In response to the veteran's April 2001 application to reopen 
his previously denied claim, the RO, in an August 2001 letter 
(letter), provided duty to assist information.  The letter 
informed the veteran that, as a result of the prior denial of 
his claim, he was filing to reopen a prior denial and that 
submission of new and material evidence is required to reopen 
a previously denied claim.  The letter explained what type 
evidence would meet the new and material evidence criterion; 
specifically, the veteran was informed he needed evidence 
which shows he had his condition in service or an opinion 
from his doctor to the effect that his condition began in 
service.  The letter also explained how the VA claim process 
would adjudicate his claim.  As to who would obtain what 
evidence, the letter informed the veteran that the RO already 
had obtained treatment records from the VA facility known to 
have treated him, and the RO would obtain any private 
treatment records or information identified by him, unless 
the veteran opted to obtain the records himself.  VA Forms 
21-4142 were provided for the veteran's signature to 
authorize the RO to obtain the records.  Finally, the letter 
also explained the benefit to the veteran of his submitting 
any evidence he desired considered within the preferred 60 
days of the date of the letter, as opposed to the one-year 
period granted by the statute.  

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)) (VBA);38 C.F.R. § 3.159(b)(1) (2003).  In addition, 
a subsequent November 2002 letter was provided which offered 
additional information about the VCAA.

As concerns the duty to assist, the RO obtained the all 
treatment records related to the veteran's acquired mental 
disorder and associated them with the record.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which either desired obtained.

The Board finds that VA has complied with the VCAA duty to 
assist the veteran with the development of his claim.  38 
C.F.R. § 3.159(c) (2003).

Historically, an October 1991 Board decision denied service 
connection for paranoid schizophrenia.  The basis for the 
Board's denial was that the symptoms manifested by the 
veteran during his service were consistent with his diagnosed 
personality disorder.  The Board found the veteran did not 
manifest any symptoms of acquired psychiatric disability 
until 1989.  In a February 1993 decision, the U.S. Court of 
Appeals For Veterans Claims affirmed the Board's decision.

The last effort of record by the veteran to reopen his claim 
was September 1993.  The November 1993 rating decision found 
that the veteran had not submitted new and material evidence.  
The new evidence considered in the September 1993 rating 
decision was VA treatment records from the veteran's May 1991 
admission for a possible stroke.  None of the treatment 
rendered concerned the veteran's acquired mental disorder.  
It was only listed it by history.  The other treatment 
records submitted by the veteran in support of his September 
1993 claim were considered in the prior denial of his claim.

In support of his April 2001 claim, the veteran identified 
records maintained by the Catawba Community Mental Health 
Center, Rock Hill, South Carolina.  These records cover the 
period May 2001 to July 2002.  They reflect a May 2001 Axis I 
diagnosis of schizophrenia, paranoid type, and treatment 
entries in July 2002 of the veteran's visits and his 
medication regimen and compliance.  The Board notes that the 
intake records reflects a military history of the veteran 
having been diagnosed with schizophrenia in service.  The 
October 1991 Board decision found this assertion by the 
veteran inaccurate, and dated his diagnosis as 1989.  Also 
considered were VA treatment records for the period August 
1993 to November 1996, which related to the veteran's request 
for VA services with regards to his medications and other 
efforts to cope with his acquired mental disability.  There 
is no medical finding or opinion in these records which 
suggests a nexus between the veteran's acquired mental 
disorder and his military service.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2003); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156 (2001); Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims (Court) held that the question 
of what constitutes new and material evidence requires 
referral only to the most recent final disallowance of a 
claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See Evans, 9 Vet. App. at 283 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The records obtained from the Catawba Community Mental Health 
Center, for the period May 2001 to July 2002, and the VA 
treatment records for the period August 1993 to November 
1996, are new, in the sense that they were not previously 
considered.  They are not material, however, in that they do 
not address the core issue of a medical nexus with the 
veteran's military service.  Therefore, they are not so 
significant, either alone or in conjunction with the other 
evidence of record, that they must be considered in order to 
fairly decide the merits of the veteran's claim. 


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for paranoid schizophrenia 
has not been received.  The appeal is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



